I concur fully in the opinion expressed by Mr. Justice MURRAY, in the General Term of the Supreme Court, upon the construction or rather the plain meaning and legal effect of the statute of New Jersey, relied upon as a defence to this action.
Neither the rules of the common law touching the responsibility of innkeepers, nor the principles governing the interpretation of statutes are in any doubt.
By the rules of the common law, the defendants, upon the facts which must be deemed found by the jury, were clearly liable to the plaintiff for the value of the property lost, if they received him as a guest at their inn.
Statutes which are plain and explicit are not to be qualified by construction on the mere ground that the court deem the legislation unwise or indiscreet, nor because, if effect be given thereto, according to their plain expression, one class affected thereby may be subjected to inconvenience to secure protection and immunity to another.
Still less can the court create a distinct exception which the language of the statute forbids, and which no necessity demands.
The legislature is the sole judge of the question of discretion; whether it is wise or reasonable to modify the common law responsibility of innkeepers by permitting them to take into their actual custody in their place of safe deposit, all money, jewelry and ornaments, for the safety of which the *Page 261 
guests desire to hold them liable, rests purely upon the legislative estimate of what public policy and a regard for their protection against the contingencies of loss requires.
So also the question whether possible temporary inconvenience to guests should outweigh the reasonable right of the innkeeper to guard property of this description, that he may, in that respect, be safe in his business, is purely for the legislature.
Such considerations, though they very properly aid in the interpretation of a statute expressed in terms of possible double meaning, or of ambiguous import, or uncertain in the designation of the subjects to which they apply, have no influence in determining the legal effect of a statute free from any such obscurity.
However truly it has been said that the intent of the legislature is to govern the interpretation of a statute rather than the letter, the observation is of very limited application, when there is nothing in the statute itself indicating any intent other or less extensive than the unequivocal language imports. And if there be any case in which such unequivocal language may be restrained in its effect, lest some constitutional right or some controlling necessity be disregarded, and which the legislature cannot be supposed to have contemplated, this case furnishes no such example nor analogy.
If the legislature of New Jersey intended to relieve innkeepers from responsibility for the loss of any money or jewels or ornaments, in what words was it possible more clearly to express that intention? I find it difficult to put the question without employing the very words which they used.
Suppose they had added the words "without any exception." It would have been mere tautology — "for any money without any exception," — not the slightest force is added to the sentence, unless repetition adds significance.
In truth, what is claimed to be "construction" of this statute is the addition of a substantive provision, when nothing whatever in the statute itself or its avowed purpose calls for it. And it proceeds wholly upon a presumed intent, *Page 262 
derived not from the provisions of the act, not from any necessity in the nature of the transactions regulated, not from the existence of any inherent or constitutional right otherwise violated by it. The presumption is derived solely from the alleged inconvenience of requiring the guest to conform to the requirement.
Much has been loosely said of the duty of courts to give an equitable construction to statutes according to their "spirit," but there is no sufficient warrant for an appeal from legislative to judicial discretion on such mere ground of convenience. Who shall say that the convenience as well as the protection of the innkeeper was not deemed by the legislature as important as the temporary convenience of his guest? Who shall say that the evil which the legislature intended to guard against, was simply the danger that the innkeeper might be subjected to a loss of more money, or more jewelry, or more ornaments than the convenience of his guest reasonably required?
If the legislature intended to except from "any money" some part of the money of the guest, it was easy, nay, it was most natural to say it. Not only so, it is not true as the general rule, that guests at inns, hotels, or at boarding-houses bring with them or keep with them money, jewels or ornaments in excess of what they deem their convenience requires. If the legislature designed to provide, and only to provide for the exceptions to this rule, it was easy so to declare.
And when it is asked, could the legislature have intended that, on entering a hotel, the guest should strip himself of all money, jewels and ornaments or be without protection? it may be answered, the guest walks the streets, he visits places of public resort or amusement, or the places to which business calls him, and he enters his own abode, and he takes with him to each, without any especial guaranty of safety, so much money and so many jewels and ornaments as he sees fit, and the hardship is not great, if his entrance or his stay at a hotel places him in no worse condition. If it be said that in all other places he acts voluntarily and uses the means he deems *Page 263 
proper for his own protection, it may be added that when he enters a hotel, the landlord is still bound by the statute to assume his protection and bear his risks. He is, therefore, not only in no worse condition than while without its doors or within his own home, but better, much better; he may, if he choose, require the landlord to keep this hazardous property for him.
If other persons in their own homes and elsewhere have power in their discretion to provide all requisite security against loss by theft or otherwise, is it plainly unreasonable to permit keepers of inns, hotels and boarding-houses, to provide like security against such loss of the property with the safe-keeping of which they may be charged?
No rule of public policy, no necessity, no violation of right, no evidence of intent derivable from the terms of the statute or from its design, permits in this case a restriction of its plain and explicit language.
I think the order appealed from must be affirmed.
All the judges concurring. Order of the General Term affirmed and judgment absolute for the defendant. *Page 264 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 265